Citation Nr: 9928670	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  97-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to a compensable evaluation for hypesthesia of 
the left wrist.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 RO decision which denied 
the veteran's claim for an increased (compensable) evaluation 
for service-connected hypesthesia of the left wrist.  The 
Board remanded the case in August 1998 for further 
development, and the case was returned to the Board in June 
1999.  


FINDINGS OF FACT

The veteran's service-connected left wrist disability is 
manifested by subjective complaints of discomfort and full 
range of motion.  Nerve damage has not been shown.   


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected hypesthesia of the left wrist have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp.1999); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
June 1976 to June 1980.  A review of his service medical 
records reveals that in April 1979 the veteran sustained a 
laceration of the left wrist (major upper extremity) at the 
ulnar styloid process, with laceration of the extensor 
tendons of the left middle, ring, and little fingers.  
Treatment included surgery to repair the tendon lacerations 
and application of a cast.  

In a December 1980 decision, the RO granted service 
connection for hypesthesia of the left wrist, with a 10 
percent evaluation.  

A September 1982 VA examination revealed that the left wrist 
was clinically normal, including normal neurological 
findings.  

An October 1982 RO decision reduced the rating for the 
veteran's service-connected left wrist disability to 0 
percent (noncompensable), effective January 1983.  This 
evaluation for has remained in effect to date.  

During a VA hospitalization for a psychiatric disorder in 
August 1983, it was noted the veteran had a variety of 
bizarre somatic complaints including left wrist numbness.  
Numerous later VA medical records, dated into the 1990s, show 
treatment for psychiatric and substance abuse problems, and 
some of these records note the veteran gave a history of a 
left wrist injury.  A May 1993 outpatient record notes the 
veteran was seeking an admission for alcohol abuse; he also 
had various physical complaints including a swollen left arm, 
and he gave a history of a left wrist injury many years ago; 
and physical findings included a well-healed scar and full 
range of motion of the left wrist.  During a July 1994 VA 
hospitalization for substance abuse and psychiatric problems, 
X-rays of the left wrist were normal.

On VA examination in September 1994, the veteran stated that 
during service, he suffered a broken left arm for which he 
underwent an operation.  He indicated that he continued to 
experience numbness and pain in the left hand.  The examiner 
noted that due to the prior wrist injury, nerve injury could 
not be ruled out without performing electrodiagnostic studies 
to rule out entrapment neuropathy.  

A June 1996 VA outpatient treatment record reveals that the 
veteran complained of numbness in his left arm, wrist, and 
hand.  On examination, motor function was intact, and 
questionable differentiated sensation was noted.  The 
diagnostic assessment was rule out neuropathy.  

The veteran underwent a VA peripheral nerves examination in 
July 1996.  He reported that he wore a brace on his left 
wrist due to continued pain and discomfort.  On objective 
examination, strength in all muscle groups was normal.  The 
doctor noted that the veteran had hesitation flexing his left 
hand, although with encouragement was able to flex to some 
degree.  The examiner commented that the veteran demonstrated 
remarkable weakness, yet no wasting or convincing weakness or 
atrophy of articulation could be detected.  Sensory 
examination was unreliable.  Reflexes were normal and 
symmetrical.  The diagnostic assessment was pain, discomfort, 
and weakness of the left upper extremity.  According to the 
report, the doctor stated, "I suspect---function---."  [The 
doctor's full assessment apparently could not be properly 
transcribed.]  It was noted that an electrodiagnostic study 
and electromyography (EMG) were planned in order to rule out 
entrapment neuropathy.  

An August 1996 VA EMG study (as requested by the VA examiner) 
revealed no electrical evidence to support a clinical 
diagnosis of left carpal tunnel syndrome, left cubital tunnel 
syndrome, or left cervical radiculopathy from C6-T1.  

In support of his claim, the veteran submitted a March 1997 
statement from P. Dahan, M.D., of the Erie County Medical 
Center.  The doctor stated the veteran had a diagnosis of 
left ulnar nerve entrapment syndrome.  Dr. Dahan noted that 
the veteran required nonoperative modalities in order to 
treat his condition; however, his condition would be 
monitored to assess the need for surgery in the future.  
Clinical records were not included with Dr. Dahan's 
statement.  

Following the August 1998 Board remand, the RO sent the 
veteran a letter in September 1998, asking him to identify 
all recent treatment sources for his left wrist condition 
(including Dr. Dahan and the Erie County Medical Center) and 
to complete and return release forms so that the RO could 
obtain the related medical records.  The veteran did not 
respond to this request for information.

On VA examination in January 1999, the veteran reported that 
he injured his left hand with glass during active duty.  He 
said that he had weakness and pain in his left hand since the 
in-service injury.  He stated that he could not make a tight 
fist nor could he lift more than 15 pounds.  He complained of 
numbness, burning, and pain in the left hand.  He related 
that symptoms were worse at night and he wore a wrist splint.  
He said that he did not take any medication for his left 
wrist symptoms.  The veteran indicated that he was left 
handed and he claimed he had significant disability due to 
his left wrist symptoms.  On objective examination, no 
atrophy was noted of the left hand.  Decreased sensation to 
all modalities in the left hand was revealed.  It was also 
noted that he had decreased strength in all muscles tested in 
the left hand.  Full range of active and passive motion was 
demonstrated.  The examiner noted that, although the veteran 
had weakness in extension which was definitely due to the 
wrist injury, more diffuse weakness might be reflected in EMG 
testing.  The examiner also remarked that the veteran's 
sensory problems might also be due to the in-service injury 
if an EMG showed nerve damage.  The examiner pointed out that 
the veteran had no atrophy, and that atrophy of the muscles 
would be expected if someone had marked weakness.  Wrist X-
rays and a nerve conduction study were performed, and these 
were normal; the veteran refused the EMG evaluation.  The 
examiner indicated that there was no evidence that the 
veteran's sensory problems were due to nerve damage.

II.  Analysis

The veteran's claim for an increased (compensable) rating for 
hypesthesia of the left wrist is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence to the extent possible, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

As the medical evidence shows the veteran is left hand 
dominant, his service-connected left wrist disability will be 
considered under the criteria for the major limb.  

The RO has rated the veteran's left wrist disability by 
analogy under 38 C.F.R. § 4.124a, Code 8516, which pertains 
to paralysis of the ulnar nerve.  A 10 percent rating is 
assigned for mild incomplete paralysis of the ulnar nerve of 
the major hand. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Service medical records from the veteran's period of active 
duty reveal that he sustained an injury to his left wrist in 
1979.  Treatment included surgery to repair tendon 
lacerations and application of a cast.  VA medical records 
for a number of years have noted subjective complaints of 
left wrist problems, but objective findings have been 
essentially normal.  At the 1996 VA examination, the veteran 
complained of pain and weakness of the wrist, yet muscle 
strength was full and there was no atrophy or objective signs 
of weakness.  Sensory examination was deemed to be 
unreliable, and a subsequent EMG showed no nerve damage.  The 
1997 statement of Dr. Dahan reveals a diagnosis of left ulnar 
nerve entrapment syndrome; however, no clinical records to 
support this diagnosis were submitted, and after the Board's 
remand the veteran did not submit release forms to permit the 
RO to obtain the records.  The 1999 VA examination again 
noted subjective complaints of weakness of the left wrist, 
yet objectively there was no atrophy as would be found if 
there was true weakness.  The veteran also complained of 
sensory problems, but a nerve conduction study showed no 
evidence of nerve damage, and the veteran refused an EMG 
evaluation.  

In sum, while the veteran has had a number of subjective 
complaints regarding the left wrist, such are not 
corroborated by the objective medical evidence.  The 
objective findings indicate the left wrist is essentially 
normal.  Not even mild incomplete paralysis is shown, as 
required for a 10 percent rating under Code 8516, and a 0 
percent rating is proper in accordance with 38 C.F.R. § 4.31.  
Moreover, there is no limitation of motion of the veteran's 
left wrist (38 C.F.R. § 4.71a, Code 5215) or other basis for 
an increased rating for the condition.  

The preponderance of the evidence is against the veteran's 
claim for an increased (compensable) rating for his service-
connected left wrist disability.  Thus, the benefit-of-the-
doubt rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A compensable rating for service-connected hypesthesia of the 
left wrist is denied.  



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

